DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Group I (claims 1-16) in the reply filed on 01/31/2022 is acknowledged.  
Claim 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/31/2022. 
	In the reply filed on 01/31/2022, Applicant failed to make election of a species as required.  A telephone call was made to Attorney Charles Meyer on 02/07/2022.  During a telephone conversation with Attorney Charles Meyer, an election of Species 1 (Fig. 11A) encompassing claims 1-9 and 11-16 was made without traverse.
	However, after a full review of the instant application, it is noted that claims 3 and 8-9 each contain limitation(s) drawn to the non-elected Species 3 (as depicted in Figs. 12-13); instead, claim 10 is drawn to elected Species 1 (as depicted in Fig. 11A).  Accordingly, claims 3 and 8-9 are withdrawn from further consideration as being drawn to non-elected inventions; and claim 10 is examined in the office action.
Claims 1-2, 4-7, and 10-16 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature "wherein the stripping members are rigid metal tines" as recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
In claim 7, there is no antecedent basis in the specification for "wherein the stripping members extend a radial distance shorter than the width of the gap".
Claim Objections 
Claims 1, 4, 6, 11 and 16 are objected to because: 
In claim 1, line 9, "the slot" appears to read "the entry slot";
In claim 1, line 11, "a shaft" appears to read "one of the pair of shafts';
In claim 1, lines 13-14, "extend from the shafts a distance equal to or greater than half the width of the gap" appears to read "extend from the shafts with a distance equal to or greater than half a width of the gap";
In claim 4, line 3, "the top" appears to read "a top" as the top has not been previously defined;
In claim 6, line 1, "stripping members" appears to read "the stripping members";
In claim 11, line 3, "the interior" appears to read "an interior";
In claim 16, line 3, "the gap" appears to read "a gap";
In claim 16, line 4, "the edges of each of the ramp portions" appears to read "edges of each of the central ramp portions".
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: stripping members in claims 1 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4-7 and 10-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 4 recites the limitation "wherein the stripping members remove the leafy biomass from the stalk while leaving the stalk intact", which renders the claim indefinite.  The claim is set forth as an apparatus claim; however, the limitation appears to claim a process of using.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  It is respectfully suggested that this rejection may be overcome by including a phrase such as "configured to," "adapted to," "when in use". For example, "wherein the stripping members is configured to remove the leafy biomass from the stalk while leaving the stalk intact".
	Similarly, claim 5 recites the limitation "wherein each motor independently rotates one of the shafts", which renders the claim indefinite.  The claim is set forth as an apparatus claim; however, the limitation appears to claim a process of using.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  It is respectfully suggested that this rejection may be overcome by including a phrase such as "configured to," "adapted to," "when in use".
	Claim 11 recites the limitation "the rotating shaft", which renders the claim indefinite.  Claim 11 depends from claim 4 and claim 4 has defined a pair of shafts.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which shaft Applicant is referring to. For examination purposes examiner has interpreted "the rotating shaft" as "a corresponding rotating shaft".
	Claims 5-7 and 10-16 each depend from rejected claim 4 and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4, 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stover (US 5,970,582 A).
Regarding claim 4, Stover discloses a plant stripping machine (crimper 16 capable of stripping kenaf plants; fig. 2; col. 3, ll. 8-14, 39-48) comprising: 
a casing (hopper 32; fig. 2; col. 3, ll. 39-48) defining an interior volume (see fig. 2); 
a longitudinal slot (see annotated fig. 2) defined in a top of the casing (see annotated fig. 2); 
a pair of shafts (shafts 38; fig. 2; col. 3, ll. 39-48) rotatably mounted within the interior volume of the casing (fig. 2; col. 3, ll. 39-48), wherein each shaft includes a length (inherent feature), wherein the pair of shafts are parallel and spaced apart defining a gap between the shafts (see fig. 2; col. 3, ll. 39-48), and wherein the gap is aligned below the slot (see fig. 2; col. 3, ll. 39-48); 
one or more power sources (power sources must exist to drive the shafts; col. 3, ll. 39-48) operably configured to counter rotate the pair of shafts in relation to each other (col. 3, ll. 39-48);
a plurality of stripping members (teeth 36; referencing fig. 2; col. 3, ll. 39-48) extending from and spaced along the length of each shaft (fig. 2; col. 3, ll. 39-48), wherein the stripping members extend from the pair of shafts a radial distance sufficient to overlap within the gap (teeth 36 interdigitate but do not meet; fig. 2; col. 3, ll. 39-48).  Applicant defines that the stripper 
Stover further discloses wherein the pair of counter rotating shafts are operably arranged to engage and pull a plant with a stalk and leafy biomass which is fed through the slot to between the shafts (the shafts are capable of engaging and pulling a fed kenaf piece with a stalk and leafy biomass; fig. 2; col. 3, ll. 8-14, 39-48), wherein the stripping members remove the leafy biomass from the stalk while leaving the stalk intact (the kenaf pieces are crimped but the fibers are not broken; therefore the stripping members are capable of removing the leafy biomass while leaving the stalk intact; col. 3, ll. 8-14, 39-48).
Regarding claim 6, Stover discloses the plant stripping machine of claim 4, and further discloses wherein the stripping members extending from the pair of shafts radially overlap yet are longitudinally offset to alternate with each other (teeth 36 interdigitate but do not meet; fig. 2; col. 3, ll. 39-48).
Regarding claim 7, Stover discloses the plant stripping machine of claim 4, and further discloses wherein the stripping members extend a radial distance shorter than the width of the gap (teeth 36 interdigitate but do not meet; fig. 2; col. 3, ll. 39-48).
Regarding claim 15, Stover discloses the plant stripping machine of claim 4, and as addressed for claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the teeth as disclosed by Stover 
Regarding claim 16, Stover discloses the plant stripping machine of claim 4, and further discloses the machine comprising: 
a pair of central ramp portions (see annotated fig. 2) sloping diagonally inward into the interior of the casing (see annotated fig. 2) and terminating at opposing parallel edges (see annotated fig. 2), and wherein the slot is defined by a gap between edges of each of the ramp portions (see annotated fig. 2).
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stover (US 5,970,582 A) in view of Desmarais (US 2011/0113740 A1).
	Regarding claim 1, Stover discloses a plant stripping machine (crimper 16 capable of stripping kenaf plants; fig. 2; col. 3, ll. 8-14, 39-48) comprising: 
a casing (hopper 32; fig. 2; col. 3, ll. 39-48) defining an interior volume (see fig. 2); 
a pair of opposing central ramp portions (see annotated fig. 2) forming a top side of the casing (see annotated fig. 2) wherein the ramp portions extend downward and inward and terminate at opposing parallel edges defining a gap (see annotated fig. 2), wherein an entry slot (inlet for kenaf plants; see annotated fig. 2; col. 3, ll. 8-14, 39-48) is defined by the gap between the opposing edges of the ramp portions (fig. 2; col. 3, ll. 8-14, 39-48); 
a pair of shafts (shafts 38; fig. 2; col. 3, ll. 39-48) rotatably mounted within the interior volume of the casing (fig. 2; col. 3, ll. 39-48), wherein each shaft includes a length (inherent feature), wherein the pair of shafts are parallel and spaced apart defining a gap between the shafts (fig. 2; col. 3, ll. 39-48), and wherein the gap is aligned with the slot (see fig. 2; col. 3, ll. 39-48).

Stover further discloses wherein the shafts counter rotate in relation to each other (col. 3, ll. 39-48). 
Stover does not explicitly disclose wherein a pair of motors at two ends of the casing, wherein each motor is operably configured to rotate a shaft.  However, Desmarais teaches a plant stripping machine (vine stripping apparatus 10; fig. 1; para. 0018) comprising a pair of motors (motors 28, 30; fig. 1; paras. 0018, 0028) at opposing ends of a casing (frame 20; fig. 1; para. 0021), wherein each motor is operably configured to rotate a shaft (axles 36, 42; fig. 1; para. 0021).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the machine as disclosed by Stover, with wherein a pair of motors at two ends of the casing, wherein each motor is operably configured to rotate a shaft, as taught by Desmarais, in order to provide suitable driving arrangements for the pair of shafts.  Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the pair 
	Regarding claim 5, Stover discloses the plant stripping machine of claim 4, but does not disclose wherein the one or more power sources is a pair of motors arranged at opposing ends of the casing, and wherein each motor independently rotates one of the shafts.  However, Desmarais teaches a plant stripping machine (vine stripping apparatus 10; fig. 1; para. 0018) comprising a pair of motors (motors 28, 30; fig. 1; paras. 0018, 0028) at opposing ends of a casing (frame 20; fig. 1; para. 0021), wherein each motor is configured to independently rotate a shaft (axles 36, 42; fig. 1; para. 0021).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the machine as disclosed by Stover, with wherein the one or more power sources is a pair of motors arranged at opposing ends of the casing, and wherein each motor is configured to independently rotate one of the shafts, as taught by Desmarais, in order to provide suitable driving arrangements for the pair of shafts.  Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the pair of motors to be at opposite ends of the casing, in order to provide an alternative suitable configuration for the pair of motors.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stover (US 5,970,582 A) and Desmarais (US 2011/0113740 A1) and further in view of Claxton (US 4,016,711 A).
Regarding claim 2, Stover and Desmarais, in combination, disclose the plant stripping machine of claim 1, except wherein the stripping members are flexible.  However, Claxton teaches a plant stripping machine (harvesting machine 10; fig. 1; col. 4, ll. 43-55) having a .
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stover (US 5,970,582 A) in view of Claxton (US 4,016,711 A).
Regarding claim 10, Stover discloses the plant stripping machine of claim 4, but does not disclose wherein each shaft has a plurality of openings defined in the shaft; where a sleeve extends through each opening; and wherein the stripping members are formed as fibers with each fiber secured in a sleeve so that opposing ends of the fiber protrude from opposing ends of the sleeve.  However, Claxton teaches a plant stripping machine (harvesting machine 10; fig. 1; col. 4, ll. 43-55) having a pair of shafts (two shafts 20; fig. 1, col. 4, ll. 57-62), wherein each shaft has a plurality of openings (a plurality of tubular holders 26 extending completely through each shaft, therefore each shaft has a plurality of openings; figs. 1-2; col. 5, ll. 1-13) defined in the shaft; where a sleeve (tubular holder 26; fig. 2; col. 5, ll. 1-13) extends through each opening (tubular holders 26 extending completely through each shaft; see figs. 1-2; col. 5, ll. 1-13); and wherein a plurality of stripping members (striker rods 25; figs. 1-2; col. 5, ll. 1-13) are formed as fibers (fiberglass; fig. 2; col. 5, ll. 14-18) with each fiber secured in a sleeve so that opposing ends of the fiber protrude from opposing ends of the sleeve (figs. 1-2; col. 5, ll. 1-13).  Both Stover and Claxton teach stripping means of a plant stripping machine.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the configuration of the stripping members as disclosed by Stover, 
Regarding claim 11, Stover discloses the plant stripping machine of claim 4, but does not disclose wherein each stripping member extends through an opening in an outer surface of the rotating shaft, and wherein each stripping member is secured within an interior of the shaft.  However, Claxton teaches a plant stripping machine (harvesting machine 10; fig. 1; col. 4, ll. 43-55) having a pair of shafts (two shafts 20; fig. 1, col. 4, ll. 57-62), wherein a plurality of stripping members (striker rods 25; figs. 1-2; col. 5, ll. 1-13) each extend through an opening in an outer surface of a corresponding rotating shaft (each strike rod 25 is enclosed in a tubular holder 26 and a resilient sleeve 27, and extends completely through a shaft 20, therefore extends through an opening in an outer surface of the shaft; see figs. 1-2; col. 5, ll. 1-13), and wherein each stripping member is secured within an interior of the shaft (fig. 2; col. 5, ll. 1-13).  Both Stover and Claxton teach stripping means of a plant stripping machine.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the configuration of the stripping members as disclosed by Stover, with wherein each stripping member extends through an opening in an outer surface of the rotating shaft, and wherein each stripping member is secured within an interior of the shaft, as taught by Claxton, in order to provide an alternative suitable configuration of the stripping members for effectively stripping the kenaf pieces without breaking the plant fibers (Stover; col. 3, ll. 39-48).
Regarding claim 12, Stover and Claxton, in combination, disclose the plant stripping machine of claim 11, but Stover does not disclose wherein the stripping members are formed as 
Regarding claim 13, Stover discloses the plant stripping machine of claim 4, but does not disclose wherein the stripping members are flexible.  However, Claxton teaches a plant stripping machine (harvesting machine 10; fig. 1; col. 4, ll. 43-55) having a plurality of stripping members (striker rods 25; figs. 1-2; col. 5, ll. 1-13), wherein the stripping members are flexible (a resilient material; col. 5, ll. 13-18).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the configuration of the stripping members as disclosed by Stover, with wherein the stripping members are flexible, as taught by Claxton, in order to provide a suitable material of the stripping members for effectively crimping the kenaf pieces without breaking the plant fibers (Stover; col. 3, ll. 39-48).
Regarding claim 14, Stover and Claxton, in combination, disclose the plant stripping machine of claim 13 except wherein the stripping members are made of nylon.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the stripping members as claimed, in order to In re Leshin, 125 USPQ 416.

    PNG
    media_image1.png
    504
    1032
    media_image1.png
    Greyscale

Annotated Fig. 2 from US 5,970,582 A

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Sanford (US 34,781A), Mesquita (US 2002/0004418 A1) and Ferraro (US 3,825,018 A) all drawn to plant stripping machines having shaft(s) and stripping members.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732